Mr. Justice' Colcock
delivered the opinion of the Court.
The evidence offered was competent, and should have been received. The private memorandum of an individual is of itself no evidence. When produced, it requires to be supported by an oath. It is considered as aiding the recollection of the witness, but not of the foundation of his knowledge : Thus the clerk who is called to prove a merchant’s sum, and introduces the book of original entries to refresh his memory. But he may prove the delivery of the goods without the book ; and in this case the witness may have proved the age of the defendant, (although such entry existed) from mere recollection of the fact of hie birth. In short it is the very best evidence which the nature of the case admits. If no other evidence could have been had, the memorandum, upon proof of the hand writing, may have been admitted. Even the declarations of a deceased parent have been admitted to prove the birth of a child. (Phillips, 178-9.)
The motion is granted.
Justices Nott, Richardson, Johnson and linger, concurred.